Citation Nr: 0734022	
Decision Date: 10/30/07    Archive Date: 11/07/07

DOCKET NO.  04-38 296A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to an increased rating for varicose veins of 
the left lower extremity, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
August 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions, dated February 
2003 and May 2003, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida. 

Although the RO has adjudicated the issues of entitlement to 
service connection for bilateral hearing loss and tinnitus on 
the merits, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  The Board has determined that new and 
material evidence has been submitted to reopen claims of 
service connection for bilateral hearing loss and tinnitus, 
thus, the claims are reopened below.  The Board has 
therefore, listed the issues as noted on the cover of this 
decision.

The issue of entitlement to an increased rating for varicose 
veins of the left lower extremity is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.




FINDINGS OF FACT

1.  In September 1998, the RO denied the veteran's claims of 
service connection for bilateral hearing loss and tinnitus.  
The veteran did not perfect an appeal to those claims and 
that decision is final.  

2.  Evidence submitted subsequent to the September 1998 
decision is new, relates to unestablished facts necessary to 
substantiate the claims, and raises a reasonable possibility 
of substantiating the claims. 

3.  Resolving doubt in favor of the veteran, the veteran's 
bilateral hearing loss is linked to service.

4.  Resolving doubt in favor of the veteran, the veteran's 
tinnitus is linked to service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
final disallowed claim that denied service connection for 
bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7104 (West 2002 
& Supp. 2005); 38 C.F.R. § 3.156(a) (2007).

2.  New and material evidence has been received to reopen a 
final disallowed claim that denied service connection for 
tinnitus.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2007).

3.  Bilateral hearing loss was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 1154 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304 (2007).  

4.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In September 1998, the RO denied the veteran's claims for 
service connection for bilateral hearing loss and tinnitus 
based on the lack of medical evidence establishing a current 
disability.  The veteran did not file a notice of 
disagreement within one year, and the decision became final.  
38 C.F.R. § 20.302.

In August 2002, the veteran submitted a claim to reopen, and 
additional VA treatment records were obtained which noted 
that the veteran does suffer from bilateral hearing loss and 
tinnitus.

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  New evidence is 
existing evidence not previously submitted to agency decision 
makers.  Material evidence is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  For purposes of the new and 
material evidence analysis, the credibility of the evidence 
is presumed.  Justus v. Principi,
3 Vet. App. 510, 512-513 (1992).

The Board concludes that new and material evidence has been 
submitted to reopen both of the claims.  Specifically, the VA 
medical records are new evidence because they were not 
previously considered by VA decision makers in September 
1998.  The evidence is material because it relates to the 
reason for denial by providing medical evidence of current 
bilateral hearing loss and tinnitus disabilities, thus 
raising a reasonable possibility of substantiating the 
claims.  

II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from an injury 
suffered or disease contracted in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, in active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.   

The fact that an injury occurred in service alone is not 
enough.  There must be a disability resulting from that 
injury.  If there is no showing of a resulting condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In deciding claims on 
the merits, the Board will resolve reasonable doubt of 
material fact in favor of the claimant.  38 U.S.C.A. 
§ 5107(b).

The veteran asserts that his bilateral hearing loss and 
tinnitus are due to noise exposure in service.  Specifically, 
he states that he was exposed to jet engines, bombing, and 
heavy artillery.  The veteran's Military Occupation Specialty 
was in flight equipment, and his corresponding service 
medical records noted that he served as a parachuter and air 
crewman.  Additionally, evaluations dated December 1968 and 
November 1974 noted high frequency hearing loss.  Given the 
foregoing, the Board finds credible his assertion that he was 
exposed to acoustic trauma in service.  The Board further 
accepts as true the veteran's statements that he sustained 
bilateral hearing loss and tinnitus during service.  Hence, 
he has satisfied the requirement of service incurrence of an 
event.  However, he must still present competent evidence of 
a current disability and medical evidence showing a nexus 
between a current disability and service.  See Arms v. West, 
12 Vet. App. 188 (1999).

As previously noted, the veteran's VA treatment records 
contain both a diagnosis of bilateral hearing loss and a 
diagnosis of tinnitus.  Therefore, the current disability 
element is met. 

In November 2002, the veteran underwent a VA examination.  
The examiner noted that he reviewed the claim's file and went 
on to discuss several "Normal" evaluations from service.  
However, the examiner did not mention the two evaluations, 
dated December 1968 and November 1974, noted above.  The 
examiner commented that the veteran's post-service employment 
consisted of administrative and office work, and he noted a 
one time recreational hunting trip before entering military 
service where the veteran did not use hearing protection.  He 
stated that "[a]ssuming that the separation audiogram is 
accurate which indicated normal range hearing sensitivity, it 
is not likely that his current hearing loss and tinnitus are 
due to military noise exposure."  However, the veteran 
submitted an additional VA treatment record, dated August 
2004, which stated that the hearing loss and tinnitus were 
likely due to acoustical trauma suffered during military 
service.    

The Board finds that the evidence is in equipoise.  
Therefore, resolving doubt in the veteran's favor, the Board 
finds that bilateral hearing loss and tinnitus are linked to 
service.  Accordingly, service connection for bilateral 
hearing loss and tinnitus is warranted.

III.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  Inasmuch as the Board is allowing the 
claims on appeal, the veteran will not be prejudiced by the 
Board's decision even if the duty to notify and duty to 
assist provisions contained in the law have not been 
completely satisfied.  


ORDER

New and material evidence having been submitted, the claim 
for service connection for bilateral hearing loss is 
reopened.

New and material evidence having been submitted, the claim 
for service connection for tinnitus is reopened.

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

The Board finds that additional development is needed before 
it can adjudicate the veteran's claim of entitlement to an 
increased rating for varicose veins of the left lower 
extremity.

The claim's file appears to be missing medical records from 
the Inverness VA Out-Patient Clinic (OPC).  In September 
2003, the veteran stated that he had received treatment from 
the Inverness VAOPC from July 2002 to the present and 
requested that those medical records be obtained.  The 
claim's file contains records from North Florida/South 
Georgia from May 2002 to September 2002 and from November 
2004 to February 2006.  Therefore, a request should be made 
for records dated from September 2002 to November 2004 and 
from February 2006 to the present.   

The veteran's varicose veins of the left lower extremity was 
examined by VA in January 2003.  The examiner noted that 
there was no dependent edema but failed to address any of the 
veteran's symptoms.  The veteran has also asserted that his 
varicose veins have gotten worse sense the VA examination, 
and he specifically noted that he suffers from persistent 
edema.  Therefore, the Board finds that the  veteran should 
be scheduled for an additional VA examination.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

		1.  Obtain the veteran's records from September 
2002 to November 2004 and from February 2006 to the 
present from the Inverness VAOPC and associate them 
with the claim's file.  If no records can be found, 
such notation should be made.

2.  Schedule the veteran for a VA examination to 
determine the current level of impairment due to 
his service-connected varicose veins of the left 
lower extremity.  The claim's file should be made 
available to the examiner for review.  All 
impairment due to the service-connected varicose 
veins should specifically be reported.  The 
examiner is asked to comment on the presence or 
absence of the following: edema, stasis 
pigmentation, eczema, and ulceration.  If edema is 
found, the examiner is requested to describe 
whether it is persistent and to ascertain through 
elevation of the extremity whether the edema is 
incompletely relieved.  

3.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the appellant and his representative should 
be furnished a supplemental statement of the case 
(SSOC).  An appropriate time should be given for 
them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The 
appellant need take no action until otherwise notified, but 
he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


